Case 1:19-cv-00005-WES-PAS Document 31 Filed 06/18/19 Page 1 of 2 PageID #: 442



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

 DOLORES CEPEDA,                                       )
                                                       )
                                Plaintiff,             )
                v.                                     )
                                                       )
 BANK OF AMERICA, N.A.,                                )
                                                            C.A. No. 1:19-cv-00005-WES-PAS
 FAY SERVICING, LLC,                                   )
 WILMINGTON TRUST NATIONAL                             )
 ASSOCIATION SOLELY AS TRUSTEE                         )
 FOR THE MFRA TRUST 2014-2, ALIAS                      )
                                                       )
                                Defendants.            )
                                                       )

                          DEFENDANT BANK OF AMERICA, N.A.’S
                          MOTION TO DISMISS THE COMPLAINT

         Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Bank of

 America, N.A., through its undersigned counsel, respectfully requests that the Court dismiss in

 its entirety and with prejudice the Complaint filed by Plaintiff Dolores Cepeda for failure, as a

 matter of law, to state any cognizable claim for relief.

         Support for the above request is provided in Bank of America, N.A.’s accompanying

 memorandum of law.

 Date: June 18, 2019                           Respectfully submitted,

                                               BANK OF AMERICA, N.A.,
                                               Defendant,

                                               By its attorneys,

                                               /s/ Justin J. Shireman
                                               Justin J. Shireman (#7779)
                                               Wilson, Elser, Moskowitz, Edelman & Dicker LLP
                                               260 Franklin Street, 14th Floor
                                               Boston, MA 02110
                                               (617) 422-5300
                                               Justin.Shireman@wilsonelser.com

                                                   1

 1373865v.1
Case 1:19-cv-00005-WES-PAS Document 31 Filed 06/18/19 Page 2 of 2 PageID #: 443




                                 CERTIFICATE OF SERVICE

         I, Justin J. Shireman, hereby certify that this document filed through the ECF system will

 be sent electronically to the registered participants as identified on the Notice of Electronic Filing

 (NEF), and paper copies will be sent to those indicated as non-registered participants on June 18,

 2019.


                                                /s/ Justin J. Shireman
                                                Justin J. Shireman




                                                   2

 1373865v.1
